Citation Nr: 0841946	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin rash of the left 
arm and elbow.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from January 
1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in December 2006 by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a rash of the left arm and elbow.

In November 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent evidence of record does not reflect that the 
veteran's skin rash of the left arm and elbow is the result 
of an injury or disease incurred in service.


CONCLUSION OF LAW

A skin rash of the left arm and elbow was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to service connection for a rash of the left arm 
and elbow was received in September 2006.  In correspondence 
dated in October 2006, he was notified of the provisions of 
the VCAA as they pertain to the issue of service connection.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In 
addition, it notified him of how VA determines the disability 
rating and effective dated when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thereafter, the claim was reviewed and a 
statement of the case was issued in September 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file.  

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed skin disability of the left arm and elbow.  However, 
VA need not conduct an examination with respect to the claim 
on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of persistent or recurrent symptoms of a 
skin disability or evidence establishing that an event, 
injury, or disease related to the skin occurred in service.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including scleroderma, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he developed a skin disability of 
the left arm and elbow as a result of his active military 
service in Southwest Asia during Operation Desert 
Shield/Storm.  The RO verified his service in Southwest Asia 
from January 1991 to May 1991.  In addition, his DD Form 214 
(certificate of discharge from active duty) reflects that his 
military occupational specialty was food service specialist.

In multiple U.S. Army Reserve (USAR) reports of medical 
history dated from July 1966 to March 1983 the veteran 
reported that he had experienced boils or cysts, with 
excisions on the left shoulder and arm, but denied any 
history of skin diseases.  A March 1979 physical examination 
noted a skin abnormality of the left shoulder.  Reports of 
other medical examinations from this same time period 
consistently noted normal skin findings.  

The veteran's service treatment records are void of any 
complaints, treatment, or findings of skin problems.  In a 
report of medical history dated in April 1991, the veteran 
again indicated a history of tumor, growth, cyst, or cancer 
and denied any history of skin diseases.  In a Southwest Asia 
Demobilization/Redeployment medical evaluation report dated 
in April 1991, the veteran did not list any response to the 
question, "What diseases or injuries did you have while in 
the Southwest Asia region?"  In addition, he indicated that 
he did not have any rash, skin infection, or sores.

In a USAR report of medical history dated in March 1992, the 
veteran denied a history of tumor, growth, cyst, cancer, or 
skin diseases.  A USAR medical examination report dated in 
March 1992 listed normal skin findings.

In a VA treatment note dated in September 2006, the veteran 
sought to establish care and complained of intermittent rash 
on the left upper arm above the elbow posteriorly for six or 
seven years.  He reported that he gets the rash 6 or 7 times 
a year, and it usually lasts seven to ten days.  Following a 
physical examination, the physician assessed history of 
intermittent rash left upper arm above elbow of unknown 
etiology for six to seven years.  He recommended a 
dermatology evaluation, but the veteran deferred.

In a VA treatment note dated in May 2007, the veteran 
complained of a rash on the back of the elbows and at times 
other parts of the body.  The assessment was listed as 
history of intermittent rash.

In a VA dermatology consultation note dated in June 2007, the 
veteran described having a rash on the backs of both elbows 
intermittently since returning from the Persian Gulf in 1993.  
The examiner's assessment included eczema, actinic keratoses, 
tinea pedis, and xerosis.

During a November 2008 video conference hearing, the veteran 
testified that the boils or cysts that he reported in a July 
1966 medical history report were located on his left leg.  He 
stated that the boils and a cyst on his left shoulder were 
removed.  He clarified that his current rash is located on 
the left elbow and forearm, left wrist, and occasionally on 
both shins.  He further testified that he gets the rash every 
6 weeks to 3 months, lasting 10 to 20 days and that it occurs 
randomly, rather than in any seasonal pattern.  He added that 
he first sought treatment for his claimed disability during a 
post-Desert Storm physical examination in July or August 
1991.

The Board observes that the veteran never complained of any 
skin problems during active military service, and the first 
documentation of any skin problem in the evidence of record 
is in September 2006.  Because there is no connection of the 
veteran's current skin disability (eczema, actinic keratoses, 
tinea pedis, or xerosis) to his military service, the claim 
for service connection must be denied.  See 38 C.F.R. §§ 
3.303, 3.304 (2008).

The Board has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  This claim turns on a medical matter - a diagnosis of 
a current, chronic disability and the relationship between 
such current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran is not competent to render 
a probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding his claimed skin disability do not 
constitute persuasive evidence in support of his claim.

For the foregoing reasons, the claim for service connection 
for a skin rash of the left arm and elbow must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a skin rash of the left 
arm and elbow is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


